     Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Power Authority of the State of New York,

           Plaintiff,

                        V                                     CASE NO. 14-cv-0617 (PAC)

The tug M/V ELLEN S. BOUCHARD, and the barge
B. NO. 280, their engines, apparel, tackle,
                                       boats,
appuftenances, etc., in rem) and Bouchard
Transportation Co., Inc., Motor Tug Ellen S.
Bouchard, Inc., and B. No. 280 Corp., in personam,

            Defendants

IN THE MATTER OF THE COMPLAINT OF

BOUCHARD TRANSPORTATION CO., INC.,                        :
MOTOR TUG ELLEN S, BOUCHARD INC., and                B.   :

NO. 280 CORPORATION,                                      :   CASE NO. 14-cv-1262 (PAC)

AS OWNERS, OWNERS PRO HAC VICE, AND
OPERATORS OF THE:

BARGE     B. NO. 280 and TUG ELLEN S
BOUCHARD




CABI,E INTERESTS' MEMOITANDIJM OF I,AW I1\ SUPPOR.T OF TTIEIR MOTIOI{
 IN LIMINE TO PRECLUDE POTTTIONS OF THE MAIN AND SUPPLEMENT,A.L
           REPORTS AND TESTIMONY OF BOUCHARD'S EXPERT
                   CAPTAIN R. RUSSELL .IOHNSON
         Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 2 of 21




                                  TABI-F], OF'CONTENTS


                                                                                        PAGE


TABLE OF AUTHORITIES                                                                    ....... ll

INTRODUCTION                                                                            ......,.1

STATEMENT OF FACTS..                                                                    ,',.,'',2
LEGAL STANDARDS FOR THE ADMISSIBILITY OF EXPERT TESTIMONY............. ........6
ARGUMENT............                                                                    ',.'',.'7
  I.        JOHNSON IS NOT QUALIFIED TO TESTIFY AS TO THE APPLICABLE
            ANCHORING REGULATIONS FOR HEMPSTEAD HARBOR.                                    ,,,,'7
  II.       JOHNSON'S OPINIONS AS TO INDUSTRY PRACTICE FOR MONITORING
            AND OVERSIGHT OF ANCHORING LACK VALID METI]ODOLOGY AND
            SHOULD BE E,XCLUDED.                                                                9

  III.      JOHNSON'S F'ACTUAL NARRATIVES, AND CONCLUSORY OPINIONS
            ARE INADMISSIBLE AS EXPERT TESTIMONY.                                          .,.r2
       A.    Johnson's Improper Factual Narratives Should be Stricken                      ...t2
       B.    Johnson's Conclusory Opinions go to the Ultimate Questions and Should be
             Precluded..                                                                      15

CONCLUSION..........                                                                          17
         Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 3 of 21




                                      TABLE OF AUTHORITIES

                                                                               Page(s)

Cases

Am. Tech, Ceramics Corp. v. Presidio Components, Inc.,
   No. 14-CV-6544(KAM)(GRB), 2019 WL 2330855 (E.D.N.Y. May 31,2019)                        1



Daubert v. Meruell Dow Pharm., Inc.,
   509 U.S. s79 (1993).......                                                   1,7 , 70

Forte v. Liquidnet Holdings, Inc.,
    675F. App'x 2I (2dCir.2017)                                                           10

In re M/V MSC Flaminia,
    No. 12-cv-8892 (KBF),2017 WL 3208598 (July 28,2011 S.D.N,Y.)                passrm

Reno v. Cnty. of Putnam,
   No.   16   CY 5179,2020WL206466 (S.D.N.Y. Ian.14,2020)                                  1



In re TMI Litig.,
    193 F.3d 613 (3d    Cir. 1999).                                             ........10

U.S. SEC v. Mudd,
   No. 11 Civ. 9202 (PAC),2016 U.S. Dist. LEXIS 59273 (May 3,2016
   s.D.N.Y.)                                                                               6

Winfieldv. City of New York,
   No. 15-cv-05236 (LTSXKHP),2011 WL 2880556 (S.D.N.Y. Jul. 5, 2017)

Regulations and Rules

33 C.F.R. Pt. 110.155                                                  ................1,8

Fao. R. Evro, 104                                                      ..,.....,.......1,6

Fpo. R. Evto.702                                                       r,6,7,12,15

Fpo. R. Evro. 703                                                      .......,......1,   11




                                               11
         Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 4 of 21




                                                INTRODUCTION

         Cable Interestsl respectfully move this Court, pursuant to Fed. R. Evid. ("Rules") 104,702

and703 and Daubert (infra)to exclude portions of the main and supplemental reports2 and opinion

testimony of Captain R. Russell Johnson ("Johnson"), an experl witness retained on behalf of

Bouchard.3

         Johnson admitted at his deposition that he is not an expert in the applicable regulationsa for

anchoring in the Port of New York and based on that admission he should be precluded from

offering any opinions concerning anchoring regulations in Hempstead Flarbor. Johnson's opinions

which rely on informal telephone polling of tug and tow operators should be stricken as improper

because they are based on unreliable hearsay.                  In addition, Johnson offers improper factual

narratives and conclusory opinions throughout his Main and Supplemental Reports. In many

cases, Johnson's narratives and conclusory statements opine on the ultimate questions reserved                        for




I Limitation Defendant/Claimant Power Authority of the State of New York ("NYPA"), by and through their attorneys,
llolland & Knight LLP, and Limitation Defendants/Claimants Underwriters Group One (as defined in l4-cv-1262,
Dkt. # 26), by and through their attorneys, Foran Glennon Palandech Ponzi & Rudloff PC, and Limitation
Defendant/Claimants Underwriters Group Two (ld.), by and through their attorneys, Cozen O'Connor (NYPA,
Underwriters Group One and Underwriters Group Two collectively, "Cable Interests").
2
  As opposed to expert testimony at trial, generally, expefi repofts are not admissible. See Reno v. Cnty. of Putnatn,
No. 16 CV 5179 (LMS),2020WL206466,*2n.4 (S.D.N.Y.Jan. 14,2020)("Althoughtheparliessometimesstipulate
to adrnit an expeft repoft, in most instances it would not be separately admissible at trial under the Federal Rules of
Evidence..."); Am. Tech. Ceramics Corp. v. Presidio Components,lnc., No. 14-CV-6544(KAMXGRB),2019 WL
2330855, *15 (E.D.N.Y. May 31,2019) (expertreports willnotbe admitted as documentary evidence); IVinfieldv.
City of New York,No. 15-cv-05236 (LTS)(KHP),2011 WL 2880556, *4 n.2 (S.D.N.Y. Jul. 5,2017) ("Experl repolts
themselves are typically subject to hearsay objections and not admitted into evidence at trial."). That said, certainly
in a non-jury trial (as in the present matter), the Court will have the discretion to admit expeft reports on stipulation.
Nonetheless, should the Court decide to admit the experl reports proffered by the parlies, Cable Interests submit that
the Johnson Main and Supplemental Reports (Exhibit I to the Declaration of Vincent J. Foley ("Foley Decl.") in
support of Cable Interests' motion to preclude portions of the main and supplemental reports and testimony of Captain
R. Russell Johnson (herein refened to "Foley Ex._"), Johnson Main Report, dated February 15,2018 ("Main
Repoft") and Foley Ex.2, Johnson Supplemental Repoft, dated April 5,2018 ("Supplemental Report")) should be
excluded based on the premises addressed in this motion.
3
  Bouchard Transporlation Co., Inc. ("Bouchard Transpoftation"), Motor Tug Ellen S. Bouchard Inc. ("Tug Owner"),
B. No. 280 Corp ("Barge Owner"), the tug M/V Ellen S. Bouchard (the "Tug") and the barge B. No. 280 (the "Barge")
(Bouchard Transpoftation, Tug Owner, Barge Owner, Tug and Barge collectively, "Bouchard").
4
  33 C.F.R. S110.155 (see Foley Ex. 4).
           Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 5 of 21




the factfinder such as causation, seaworthiness of the vessels, competence of Captain Yates and

knowledge of Bouchard with respect to anchoring of its vessels in Hempstead Harbor.

          These factual narratives and conclusory opinions are an improper use of expeft testimony,

are unreliable and      if   admitted, would intrude on the Coufi's role as the finder of fact. Johnson's

opinions and conclusions (and the accompanying portions of his Main and Supplemental Reports)

in these specific respects should be excluded from being offered or used as evidence attrial.

                                          STATEMENT OF F'ACTS

           Johnson's curriculum vitae ("CV")s indicates he was a captain of tug and tow vessels from

I975 to 1983 and again from 1994-1996, andhe has worked in operations management for three

different tow boat companies during various periods up through 2012. See Foley Ex. 3, Transcript

of the deposition of R. Russell Johnson, May 16, 2018 ("Johnson Tr.") at p. 11 (lns.              15-23).

Johnson has never anchored a tug or tow vessel in the Port of New York nor has he sailed as a

licensed mariner in any capacity in the waters of the Port of New York. Id. atp.37 (lns. 10-16).

           Johnson has been the self-employed sole proprietor of RJ Maritime Association LLC since

2012. This employment involved maritime project management, accident investigation, and legal

consulting. Id. al p.6 (lns. 3-13); pp. 44 (ln. 12) - 45 (ln. 1 1). Johnson has offered testimony in

23 cases. Id. atp.47 (lns. 13-16). None of those cases have involved anchoring. Id. atp.48 (lns.

2-7). Johnson cannot recall any incident involving anchoring in which he was involved as an

expert or a consultant. Id. at pp.48 (ln. 16) - 51 (1n.2). Despite 30 years of involvement in

accident investigations, Johnson has never investigated an accident where a tug captain dropped

an anchor     in a cable area and caused damage to a submerged cable. Id. at pp. 51 (ln. 4) - 52 (ln.

I 8).




s
    Johnson's CV is attached to his Main Reporl (Foley Ex. 1)

                                                          2
        Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 6 of 21




                           Johnson's Proffered Oninions (Main Reoort)

       As noted above, Johnson authored one main report and one supplemental report. Foley

Ex. L, Main Report; Foley 8x.2, Supplemental Report.

       The Main Reporl is comprised of eleven (11) pages of expert repoft, four (4) pages of CV,

three (3) pages listing testimony, and one (1) page of service rates. Johnson offers nine conclusions

and opinions (Main Nos. 1-9) concerning inter alia the seaworthiness of Bouchard's vessels, the

extent of and reasonableness of Bouchard's obligations to train, monitor, and rely on licensed

vessel personnel "to make appropriate decisions regarding anchoring locations." Foley Ex. 1,

Main Report at p. 10-1 1. The following is the text of Johnson's opinions and conclusions:

               Ellen S. Bouchard and the Barge B 280 were necessarily fitted to perform
               the job of anchoring. The Tug and Barge were fitted with all necessary
               equipment and materials to allow those on board to make appropriate
               decisions regarding anchoring locations. Both vessels were seaworthy and
               there were no deficiencies in the tug or barge that played a part in the
               decision regarding the anchoring on January 6th,2014.

        2      The Ellen S. Bouchard and Barge B. No. 280 are separate vessels, fully
               capable of operating independently from one another,

        -1     Bouchard anchoring procedures and guidelines as outlined in SMM 10.14
               were in all respects adequate and it is my opinion they are well above
               industry standards. They not only mention specific operating instructions
               for the physical act of lowering and raising the anchor but remind and
               caution the Mate and Captain to comply with all Federal Regulations. (see
               observation #4 and#6)

        4       The USCG and International Minimum Standards for training and sea
                service to become a Master on a Towing Vessel are extremely high.
                (observations 8,9, 10, 11). This mariner not only had his United States
                Coast Guard License, but the USCG has also deemed that Captain Yates
                was STCW Compliant. Being STCW certified demonstrates that the
                Mariner has the knowledge, understanding and proficiency in the
                competence of anchoring a vessel (as depicted in Table 1 , Observation # 1 1 ).
                In my opinion, Bouchard Transportation had a reasonable assumption that
                Captain Yates was trained and assessed in the area of anchoring, and
                specifically what areas to avoid. Yates' decision to anchor in the cable arca
                was a navigational error on the part of an otherwise qualified officer.


                                                  -t
       Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 7 of 21




       5      There was nothing in Yates'personnel file or work history with Bouchard
              from which Bouchard could have reasonably anticipated that he would
              anchor the vessel in a designated cable area or in violation of Federal
              regulations.

       6       There is no requirement, no practice in the industry, and in my view, it is
               not necessary for management to provide training regarding reading or
               interpretation of charts or selection of proper anchorage locations. My view
               is that companies, like Bouchard, are entitled to rely on the Coast Guard
               license, Towing Master's certification and the STCW certification as a
               representation that licensed officers are properly trained and qualified on all
               the topics necessary to perform the job, which includes reading charts and
               choosing a proper anchorage.

       7       There is no requirement, no practice in the industry, and in my view, there
               is no need for Bouchard to monitor anchoring locations to verify that vessels
               were in fact anchoring in proper locations. (Observation #I2) My opinion
               is that it is reasonable for Bouchard to rely on vessel personnel to make
               appropriate decisions regarding anchorage locations, consistent with
               regulations and consistent with principles of good seamanship.

       8       My opinion is that companies like Bouchard, are entitled to rely on the
               Coast Guard license as a representation that licensed officers are properly
               trained and qualified on all the topics necessary to perform the job, which
               includes reading charts and proper anchoring procedures. (Observations 8,
               9, 10, 1l)

       9       There is no requirement, no practice in the industry, and in my view, it is
               not necessary for management to provide instructions to vessel personnel
               regarding specific anchorage areas. In my view the vessel personnel know
               the characteristics of the boats, the weather conditions, and the waters
               involved, and in my view, are in a better position than office personnel to
               select an appropriate location. My opinion is that it is reasonable for
               Bouchard to rely on licensed officers to make appropriate anchoring
               decisions consistent with applicable regulations and principles of good
               seamanship.




                      Johnson' s Proffered Opinions ( Supplemental Report)

       Johnson's Supplemental Report is comprised of five (5) pages of supplemental expert

report. The Supplemental Report offers five conclusions and opinions (Supp. Nos. 1-5) which,

similar to the statements in Main Report, contain extensively weighted factual narratives ostensibly



                                                  4
           Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 8 of 21




in supporl of Captain Yates' decision to anchor in Hempstead Harbor, describing Bouchard's uses

and practices with combined tugs and tow units, and Bouchard's provision of charts, publications,

and "all necessary tools and guidance" for their Captains to perform their duties, which includes

"interpret charts and make appropriate anchoring decisions." Foley F.x.2, Supplemental Report

atp.4,fl4. The following        is the text of Johnson's Supplemental Reporl's opinions and conclusions:

           1       It is my opinion Captain Yates made a judicious decision to seek a safe
                   anchorage given conditions of zero visibility. The nearest anchorage was
                   Hempstead Harbor. Hempstead I{arbor, outside of the cable arca, offers a
                   reasonable anchorage area in the prevailing conditions. Bouchard Towing
                   had no reason to believe that Captain Yates would make the decision to
                   anchor in a cable area. Yate's decision to anchor in the cable area was a
                   navigational error on the parl              of an otherwise qualified and fully
                    credentialed officer.

           2.       As stated in my previous opinion the tug Ellen S. Burchard [sic] are separate
                    units fully independent of each other. They are capable of and frequently do
                    detach from each other to perform separate functions. Bouchard dispatch
                    utilizes the tug to assist other vessels and tow other barges as exhibited by
                    the push wires located on the tug and availability of a tow winch to tow
                    other barges.

           -l       Bouchard Towing provides their tugs with all charts, publications, and
                    regulations necessary to perform their operations, (Observation #2) Thete
                    is no requirement, no practice in the industry (as exhibited in my polling of
                    other towing companies), or in my view is it necessary for companies to
                    provide training regarding reading or interpretation of charts, selection of
                    proper anchorages, oversite of chosen anchorages or provide specific
                    information or guidance on anchoring regulations applicable in specific
                    locations.

           4.       Bouchard Towing provided all necessary tools and guidance to their
                    Captains to enable them to perform their duties which includes interpreting
                    charts and making appropriate anchoring decisions. (Observation #2)

           5        Anchoring in Hempstead Harbor, outside the cable area, would not have
                    been a violation6 of 33 CFR 1 10.155.




6
    Johnson admitted he is not an expeft in the CFR regulations for anchoring in Hempstead Harbor and not qualified to
testify  as to anchoring in Hempstead Harbor. Foley Ex. 3, Johnson Depo Tr. atpp.24 (ln. 9) - 25 (1n.7)'


                                                           5
         Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 9 of 21




As described below in Point III, Cable Interests contend that a number of the above Main and

Supplemental Opinions should be precluded as the alleged expert opinions improperly supply

factual narrative, conclusory statements and in many cases seek to interpose alleged experl

opinions as advocacy on the ultimate questions such seaworthiness of the Tug and Barge,

competence      of Captain Yates, and Bouchard's "privity and knowledge" of           Captain Yates'

negligent anchoring practices in Hempstead Harbor.

     I T'lIAI. S'TANN ARDS F'OR THE ADMISSIRII,ITY OF'                E,XPFJ,RT   TESTIMONY

       Under Rule 702 "an expert witness with'specializedknowledge fthat] will help the trier of

fact to understand the evidence or to determine afactin issue' may testify so long as that testimony

is 'based on sutficient facts or data' and 'is the product of reliable principles and methods' that the

witness has 'reliably applied . . . to the facts of the case."' U.S. SEC   v   Mudd, No.   1l Civ.9202

(PAC),2016 U.S. Dist. LEXIS 59273, *3 (May 3,2016 S.D.N.Y.) (quoting Rule 702). "The fact

that the trial will be to the bench does not diminish, let alone eliminate the requirements of [Rule

7021 and interpreting case      law." In re M/V MSC Flaminia,No.       12-cv-8892 (KBF), 2017 WL

3208598, *3 (July 28,2017 S.D.N.Y.); see also Fpp. R. Evtn. 104. "The parly offering the expert

testimony has the burden of establishing these requirements, and the Court acts as a gatekeeper to

ensure that proffered expert evidence 'rests on a reliable foundation and is relevant to the task at

hand."   U.S.   58C,2016 U.S. Dist. LEXIS 59273 at *3 (citing Daubert v. Merrell Dow Pharm.,

lnc.,509 U.S. 579, 597 (1993).

         "Even qualified experts may not, however, testify as to cefiain matters. For example,

courls routinely preclude expefls from testifying as to the credibility         of other witnesses or

evidence. [] They also may not supplant the role of the factfinder by reciting factual narratives or

                                                                                                    E4
by weighing the evidence to reach factual determinations." Flaminia,2017 WI' 3208598 at

(internal citations omitted).

                                                   6
        Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 10 of 21




                                           ARGUMENT

I.       JOHNSON IS NOT QUALIFIBD TO TESTIFY AS TO THE APPLICABLE
         ANCHORING REGULATIONS FOR HBMPSTEAD HARBOR.

         Under Daubert and Rule 702, the Court must determine whether Johnson is qualified to

offer opinions as to each particular subject matter on which he seeks to testify. See Daubert,509

U.S. at 589; see also Flaminia 2017 WL 3208598 at *4      ("If . . . there is a mismatch   between the

area   of expertise and the proffered opinions, there is a possibility of cloaked unreliability.")

Johnson admitted at deposition (more than once) that he is not an expert           in the anchoring

regulations applicable to Hempstead Harbor in the Port of New York:

         a,     Are you offering yourself as an expeft in the federal regulations for
                anchoring in the Port of New York?

         A.     In the portion I read.

         a.     So you read parts of the CFR, and that

         A      You know, I wasn't - - I actually wasn't asked to be an expert on the CFR.
                I was not asked.

         a      Okay.

         A      And - - and I am not going to comment as an expeft on those CFRs

         a       So you are not an expeft in the Code of Federal Regulations - -

         A      No.

         o       --and--
         A       And I don't believe.

         a       You've got to let me finish.

                 MR. MEEHAN: Let him finish,

         a       - - Code of Federal Regulations for anchoring in the Port of New York that
                 have been marked as Johnson Exhibit 4, nght?

         A       Right.

                                                  7
        Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 11 of 21




Foley Bx. 3, Johnson Tr. at pp. 24 (1n. 9) - 25 (ln.            7).        Later in the deposition, Johnson further

testified:

         a     Now, is it your opinion that he fYates] is permitted to anchor in Hempstead
               Harbor outside the Cable area?
               Mr. Meehan: Object again because he wasn't asked to give an opinion on
               this - regulations. But you can answer.

         A      Well, I mean, I would just say what I said before, and that's to repeat what
                he said I wasn't asked to, you know, comment on the CFR Regulations.

Id. atp.92 (lns. 8-17).
                                              **   r<   **   {< t<   ***   rk   *   rk   *   {<   *   >!   *   {<   *


         a      Okay and in the absence of an emergency, is it permissible for Captain
                Yates or for Bouchard Tugs and Barges to anchor in Hempstead Harbor
                outside ofthe cable area?

                Meehan:        Objection.

         A.     Again,    I
                         am unclear. And I was not asked to interpret the CFR's.                                             I   am
                unclear whether it is or not.

Id. atp.93 (lns. 15-22).

         As Johnson is not an expeft in anchoring regulations applicable to Hempstead Harbor and

declined to comment on the applicable regulations at his deposition, the Court should strike Supp,

No. 5 which reads: "Anchoring in Hempstead Harbor, outside the cable area, would not have been

a violation of 33 CFR 110.155." Foley       8x,2,       Supplemental Report at p. 6, fl                                 5.   Johnson also

comments on .o. 3 of'his Supplement Report as follows: It is not expressly prohibited and anchoring

in Hempstead Harbor is not necessarily a violation of 33 CFR 110.155. Johnson admitted he                                              is


not an expert in the CFRs perlaining to anchoring in Hempstead Harbor, and statements in Main

and Supplemental Reports which purport to interpret the anchoring regulations should be stricken

and any testimony from Johnson concerning such regulations should be precluded.




                                                        8
       Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 12 of 21




II.    JOHNSON'S OPINIONS AS TO INDUSTRY PRACTICE FOR MONITORING
       AND OVERSIGHT OF ANCHORING L,A.CK VALID METTIODOLOGY AND
       SHOULD I}E EXCLUDED.


       In Observation 13 of his Main Report and Observation 7 of his Supplemental Repoft,

Johnson describes the following methodology used to form his opinion that Bouchard was not

required to engage in oversight or monitoring of Captain Yates' negligent anchoring practices:

       13. I have contacted operations personnel at several towboat companies including
       Dunlap Towing, Western Towboat, American Navigation, Foss, Crowley
       Maritime, and Young Brothers, and inquired about their current in-house
       procedures and training for anchoring mentioned in observation #1 1. None of these
       comoanies reouire soecific trainins. oversisht of their vessel's anchorins oractices"
       or provide specific instructions for anchoring.

Foley Ex. 1, Main Report, at p. 9 (emphasis added). In the Supplemental Report, Johnson states

he had "discussed this matter        with Operations personnel from the following East Coast Maritime

Companies: Moran Towing Corporation and McAllister Towing." Foley Ex. 2, Supplemental

Repofi, at p.   1   .   Johnson writes in his Supplemental Report at Observatton #7:

       7. On April 4tl'and 5tl', I discussed the issues of this case with senior operations
       managers from Moran Towing and McAllister Towing. As the West Coast
       Companies had responded in my initial report (Original report, Observation # 13)
       none of these companies require specific training, oversite of their vessels
       anchoring practices, check their specific anchorage co-ordinates, provide specific
       instructions for anchoring, or provide specihc information or guidance regarding
       anchoring regulations applicable in particular locations.

Id. at p.3. Johnson testified that he had contacted operations personnel at selected tug and tow

operators on the East and West Coast of the United States to poll them on oversight and monitoring

policies and procedures for anchoring of their vessels, Foley Ex. 3, Johnson Tr. at p, 83 (lns. 20-

24). Johnson contacted the tug and tow operators by telephone, but did not review any documents

from those companies.          Id. atp.84 (lns. g -   12). He testified that the conversations lasted no more

than 15-20 minutes. Id. at pp. 83 (1n. 20) - 84 (ln. 16). Those companies did not provide Johnson

with any specific written information on their policies and procedures. Id. at p. 86 (lns. 12-24).

                                                          9
       Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 13 of 21




Johnson relied on these brief telephone conversations to form his opinions that there is "no practice

in the industry"

        6          ...to provide training regarding reading or interpretation of charts                                                                      and
                   selections of proper anchorage locations...(Main No. 6)

        l           ...for Bouchard to monitor anchoring locations to verify that vessels were
                   in fact anchoring in proper locations... (Main No. 7)

        9          "...for management to provide instructions to vessel personnel regarding
                   specific anchorage areas... (Main No. 9)

                          **   t<   *   rfi   *   {<   +   {< {< {< {<   ***   {<   xx   ***   {<   * * * * *,k * * * * * * *   {c {< {< {< tfi {< {<,&




        J          There is no requirement, no practice in the industry (as exhibited in my
                   polling of other towing companies), or in my view is it necessary for
                   companies to provide training regarding reading or interpretation of charts,
                   selection ofproper anchorages, oversite ofchosen anchorages or provide
                   specific information or guidance on anchoring regulations applicable in
                   specihc locations. (Supp.No. 3)


Foley Ex. L, Main Report at p. 10; Foley F.x"2, Supplemental Report                                                                              atp.4.   Johnson cannot

himself become a vehicle to convey factual or opinion testimony of other lay or expert witnesses

at selected tug and tow companies. While expefts may rely on one another, "they may only do so

if the requisite   standards for                  reliability are met each step of the way. If one expert's opinions are

built upon the foundation laid by another, reliability of the latter requires reliability of the former."

Flaminia 2017 WL 3208598 at*5;                                           see   also Forte v, Liquidnet Holdings, lnc.,675 F. App'x 21,

23-24 (2d Cir.2017) (noting that a failure to independently verify data used in the report can itself

constitute grounds for preclus ion); In re TMI Litig., 1 93 F.3 d 613 , 7 16 (3 d Cir. 1999) (" fExperl]                                                              ',s


failure to assess the validity of the opinions of the experts he relied upon together with his

unblinking reliance on those experts' opinions, demonstrates that the methodology he used to

formulate his opinion was flawed under Daubert                                                 as     it was not calculated to produce reliable results.




                                                                                               i0
        Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 14 of 21




Thus, the District Court did not abuse its discretion in excluding fExpert]'s testimony."); Fpo. R.

Evrp.703.

        Here, Johnson relied on telephone calls to tug and tow operators to support his opinion on

the lack of any industry practice for monitoring and oversight of anchoring. With respect to his

methodology to gather support for his opinion, Johnson testified:

        Q. When you say contacted, you telephoned them?

        A. I did.

        Q. And you spoke to someone on the phone?

        A. I did.

        Q, Did you review their company documents?

        A. No, I only spoke to them over the phone.

        Q. So how long was the conversation approximately with each of these companies?

        A. I doubt if it was more than 15 or 20 minutes each.

Foley Ex.3, Johnson Tr. at p, 84 (lns. 3-16). Johnson did not review any of the companies'

policies, procedures, or Safety Management Manuals . Id. atpp. 84 (1n.22)            -   85 (1n.   20). Johnson's

methodology is limited to the brief telephone contact and no document review with operations

personnel whom he (or Bouchard's counselT) perceived to have knowledge and expertise. Johnson

blindly accepted the veracity and expertise of these individuals based on this flawed and unreliable

methodology. Johnson's acceptance based on these scant conversations without verifying the



7
 Bouchard's counsel introduced Johnson to contacts at Moran and McAllister Towing:
Q: And did you know these - did you know Mr. Curlin from Moran Towing previously?
A. I don't think I'd met him before,
Q. Did you know Mr. Kress from McAllister?
A. Same answer.
Q. And how were you introduced to these people?
A. By Mr. Meehan [Bouchard's counsel].
Id. atpp.108 (1n.2a)   -   109 (ln 8).


                                                     11
       Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 15 of 21




veracity of their statements, is unreliable, and an impermissible use of hearsay. The Court should

preclude Johnson from testifying as to the alleged industry practice and strike relevant porlions of

opinions at Main Nos. 6, 7, and 9 and Supp. 3 (as well as the underlying "Observations" #13

(Main) and Observ atron #7 (Supp.)).

ilI.   JOHNSON'S FACTUAL NARRATIVBS, AND CONCLUSORY OPINIONS ARE
       INADMISSIBLE AS EXPERT TESTIMONY.

       "Qualif,red experts must base their opinions on reliable data and a valid methodology. In

the absence of either, the expeft's opinions are unreliable and should not be allowed. Among the

questions a court considers is whether the theory or methodology can be tested, whether it has been

subjected to peer review and publication, whether      it has a known or potential rate of errot,        and

whether there is "general acceptance" of the methodology or theory." Flaminia, 2017 WL

3208598 at *5 (quoting and citing Daubert,509 U.S. at 592-94). Johnson meets none of these

criteria and instead offers self-serving factual narratives followed by a series of shorl statements,

many of which include improper legal opinions and conclusions and do not comply with the

standards   of Rule 702. "An opinion that is speculative or conjectural is not based on a reliable

methodology and fails to comply with the standards in Rule 702." Id. (citing Daubert,509 U.S.

at 590 (noting that "the word 'knowledge' fas used in Rule 702] connotes more than subjective

belief or unsupported speculation")).

        A.      Johnson's trmproper Factual Narratives Should be Stricken.

        Johnson's factual narratives are not a proper use                of expert testimony.   See Flaminia

Flaminia, 2017 WL 3208598 at *3 ("experts      are not percipient witnesses to facts, and they cannot

offer factual narrative in the form of expert testimony.   .   .   ").   Here, Johnson begins his Main Report

by providing in "Facts and Observations" (Observations 1-8) a narrative creating his own facts

and coloring other facts of record.



                                                  I2
       Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 16 of 21




       For example, Observation #1 begins with a narrative about the employment of the vessels,

fitting of the tug with an "Intercon" coupler system, a description of the voyage and Johnson's

understanding of statements and testimony from several Bouchard witnesses including Captain

Yates, James Doller, and Eric Thomas. Johnson fuilher writes "the decision to anchor by Captain

Yates was made on the spur of the moment and he decided to seek refuge in Hempstead Harbor,

Long Island Sound." Foley Ex. 1, Main Report at p.         4.   Johnson is seeking to use this factual

summary to interpose a version of events deemed favorable to Bouchard with the description             of

the "spur of the moment" decision by Captain Yates. When asked at deposition about the "spur

of the moment" decision, Johnson stated:

       Well, in a relatively short-short period of time as opposed to-I am sure he did not
       anticipate anchoring in Hempstead Harbor six hours before that or a day before that or
       when he left Boston or -- I mean, the decision was made based on the conditions at the time
       that were reportedly zero visibility with fog. And he-for whatever period of time that was,
       he made a decision...

Foley Ex.3, Johnson Tr. atpp. 59 (ln. 23)   - 60 (ln. 12). Johnson's coloring of the critical events
leading to Captain Yates' negligent anchoring decision by "ad lib" additions to the factual record

is an improper use of expert testimony and should be precluded.

       Johnson also notes in Observatron#2 that the "Mate, Tony Hudgins, completed a Voyage

Plan as required before the vessel left Boston and was in compliance with the voyage plan until

they had to deviate due to the   fog." Foley Ex.   1, Main Reporl at p.   4. At his deposition,   Johnson

admitted that he never viewed the actual voyage plan allegedly prepared by Hudgins (which has

not been preserved or produced by Bouchard in this litigation) and did not know whether the Tug

and Barge was in compliance with the voyage plan or what details might have been in the voyage

plan for entry into the East River, Hell Gate, or New York Harbor. Foley Ex. 3, Johnson Tr. at

pp.62 (ln. 1a) - 64 (ln. 23). This improper narrative, again, should be precluded.



                                                   13
         Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 17 of 21




         In Observation #3, Johnson describes the role of the Tug and Barge crewmembers in setting

the anchor as directed by Captain Yates. Foley Ex. L, Main Report       atp.4.   The factual narrative

provides hearsay from interview statements of James Doller, the Tug's deck hand, to wit: "Doller

stated   in his interview that the anchoring evolution was uneventful." Id. Johnson also adds

narrative such as "neither Thomas nor Doller played any parl in the decision regarding where and

when to anchor," and"atno time did he observe a sheen on the water" or "feel excessive strain on

the windlass."    Id. Finally,   Johnson comments on behalf of all three crewmembers: "Captain Yates

and his crewmembers were totally unaware that they may have damaged an underwater cabLe at

the   time." While   these facts may be perceived as helpful to Bouchard by Johnson, they should not

be allowed to enter the record through Johnson's expert reports or opinion testimony.

         In his Supplemental Report, Johnson recounts his visit to the Tug and Barge in April 2018

and summarizes his interviews with Bouchard employees in Observations #1 and #2 of the report.

From a visit to the Bouchard company headquarters, Johnson describes conversations with                    a


Bouchard office dispatcher, Keith Shannon, in Observations # 4-6. Mr. Shannon is not a witness

disclosed by Bouchard as having relevant information, and was not deposed in this matter, yet

Johnson seeks to asseft and rely on Shannon's comments on dispatcher communications with and

responsibilities for anchoring of Bouchard's tug and barges.

          In   summary, Johnson offers improper narratives and biased conclusions based upon

impermissible hearsay in the "Observations" in the Main Q',los. 1-8) and Supplemental Q'{os. 1-6)

Reporls. Johnson's factual recounting of the events surrounding the incident and interviews of

additional undisclosed Bouchard personnel are improper factual narrative and should be stricken

including the narrative of the events leading up to the casualty (Observations Nos.    l,   3, and   4)   the

condition and capabilities of the Tug and Barge (ObservationNo.2), Bouchard's documentation



                                                     14
         Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 18 of 21




and operational procedures (Observations Nos. 5-6), and review                          of   Yates's personnel file

(Observation Nos. 8). Foley Ex. 1, Main Report at pp. 4          ('lT   1)   -   6 (lT8).

         Johnson is not a percipient witness in this case, and                   it is improper to use the factual
narratives in his expert report or opinion testimony as a vehicle to supplement facts of record or

create new     facts. For the foregoing reasons, Johnson's observations in Observations Nos. 1-8 of

his Main Report and Observations Nos, 1-6 of his Supplemental Report should all be precluded.

         B.         Johnson's Conclusory Opinions go to the Ultimate Questions and Should be
                    Precluded.

         Johnson's opinions do not involve the application                   of scientific, technical, or     other

specialized knowledge required under Federal Rules of Evidence 702. The following listing                        of

Johnson's opinions and conclusions amount to nothing more than ipse                            dixit and should be

precluded. See Flaminia,2077 WL 3208598 at *5 ("[C]onclusory opinions-often referred to as

ipse   dixit-fail   to provide a methodology that would allow a court to assess reliability.") (citations

omitted). For example:

          1.        Ellen S. Bouchard and the Barge B 280 were necessarily fitted to perform
                    the job of anchoring. The Tug and Barge were fitted with all necessary
                    equipment and materials to allow those on board to make appropriate
                    decisions regarding anchoring locations. Both vessels were seaworthy and
                    there were no deficiencies in the tus or barse that plaved a pafi in the
                    ,l^^i..: ^- -^ --*A: ^ - fl"o o-^I"^.i- - onJ ohrrqr\/ ath '>Ol I


Foley Ex. L, Main Report at p. 10(emphasis added). This opinion intrudes on the factfinder's role

to determine the ultimate question of "seawofthiness" of the Tug and Barge. Johnson concluded

the Tug and Barge were "fitted with all necessary equipment and materials" even though he had

never inspected the units before reaching the conclusion. Foley Ex. 3, Johnson Tr. at pp. 97 (ln.

25) - 99 (ln.   2). As such, the opinion    is   just ipse dixit based on Johnson's say so, "because there

was nothing in the reports that I read that would lead me to believe that they were otherwrse." Id.

at p. 98 (1n.24-25).

                                                        15
        Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 19 of 21




        Similarly:

        4.       In my opinion, Bouchard Transportation had a reasonable assumption that
                 Captain Yates was trained and assessed in the area of anchoring, and
                 specifically what areas to avoid. Yates' decision to anchor in the cable area
                 was a navigational error on the part of an otherwise qualified officer.

Foley Ex. 1, Main Report at p. 10. Again, Johnson's opinion is a conclusion that Yates' decision

was a navigational error as opposed to grossly incompetent navigation. The issue of Yates'

competence,vel non, is for the factfinder to determine.

        5.       There was nothing in Yates'personnel file or work history with Bouchard
                 from which Bouchard could have reasonably anticipated that he would
                 anchor the vessel in a designated cable area or in violation of Federal
                 regulations.

Id.atp.10,,1TlT 1,4and5. Aswiththeaboveconclusions,thisopinionastowhat"Bouchardcould

reasonably have anticipated" is for the factfinder to make based on the evidence introduced attttal

including inter alia Yates' testimony, his personnel file and work history with Bouchard.

        In the Supplemental Reporl (Supp.No. 1), Johnson also offers factual narrative as to the

"judicious decision to seek a safe anchorage" and that "the nearest anchorage was Hempstead

I-Iarbor":

             I   It is my opinion   Captain Yates made a judicious decision to seek a safe
                 anchorage given conditions of zero visibility. The nearest anchorage was
                 Hempstead Harbor. Hempstead Harbor, outside of the cable area, offers a
                 reasonable anchorage area in the prevailing conditions. Bouchard Towing
                 had no reason to believe that Caotain Yates would make the decision to
                 anchor in a cable area. Yate's[sic] decision to anchor in the cable area was
                 a navigational error on the parl of an otherwise qualified and fully
                 credentialed officer.


Foley Ex. 2, Supplemental Report aIp.4,fl 1 (emphasis added). Johnson also concluded in Supp.

No.   1 above that "Bouchard   Towing has no reason to believe that Captain Yates would make the

decision to anchor in a cable area." Johnson expressed this opinion even though he was awarethat

Captain Yates previously had anchored Bouchard tugs and barges at Hempstead Harbor. Foley

                                                   t6
       Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 20 of 21




Ex. 3, Johnson Tr. at p. 61 (ln. 22-25). The Court will determine the issue of whether Bouchard

"had reason to believe that Captain Yates would make the decision to anchor in a cable area." This

ultimate question of fact and law, i.e., Bouchard's "privity and knowledge" is for the factfinder to

determine and Bouchard's expert's conclusory opinions should be excluded.

       As detailed above, many of Captain Johnson's Opinions and Conclusions in his Main and

Supplemental Reports are improper in that they purport to usurp the role of the factfinder by

reciting factual narratives to reach nothing more than ipse dixit opinions.   See   Flaminia,2017 WL

3208598 at *4 ("[Experts] may not supplant the role of the factfinder by reciting factual narratives

or by weighing the evidence to reach factual determinations,"). For the above reasons, Johnson's

improper legal opinions and conclusions should be precluded.

                                         CONCLUSION

        For the foregoing reasons, Cable Interests respectfully request the Court to preclude

Johnson from testifying on applicable federal regulations for anchoring in the Porl of New York,

on industry practice for monitoring and oversight of anchoring, and to exclude, as identihed herein,

Johnson's improper factual narratives, conclusory legal opinions and unreliable ipse dixit opinions.


Dated: New York, New York
       March 12,2020




                                                 11
      Case 1:14-cv-01262-PAC Document 205 Filed 03/12/20 Page 21 of 21




HOLLAND & KNIGHT LLP                                                 FORAN GLENNON PALANDECH PONZI
                                                                     & RUDLOFF PC

By:     /s/ James H. Hohenstein                                      By:     /s/ James B. Glennon
        James H. Hohenstein                                                  James B. Glennon (trtro hac vice)
        Vincent J. Foley                                                     222North LaSalle Street
        F. Roberl Denig                                                       Suite 1400
        Clayton J, Vignocchi                                                  Chicago, Illinois 60601
        31 West 52nd Street                                                   Tel: (312) 863-s000
        New York, New York 10019                                              E-mail : j glennon@fgppr.com
        Tel: (21,2) 513-3200
        E-mail j im.hohenstein@hklaw. com                            -and-
                vincent. fo ley@hkl aw. com
                robert. deni g@hklaw. com                                    Peter   Billis
                clay'ton. vi gnocchi@hklaw. com                              40 Wall Street, 54th Floor
                                                                             New York, New York 10005
Att or ney s for Limit at ion D efendants /Claimants :   P ow   er           Tel: (212)251-7100
Authority of the State of New York                                            E-mail : pbillis@fgppr.com

                                                                     Attorneysfor Limitation Defendants/
                                                                     Claimants: Associated Electric & Gas
                                                                     Insurance Services Limited; Energy
                                                                     Insurance Mutual Limited; Brit UW Limited,
                                                                     and, Talbot Underwriting (US) Ltd.
COZEN O'CONNOR

By:     /s/ Peter G. Rossl
        Peter G. Rossi
        David Y. Loh
        45 Broadway,I6rh Floor
        New York, NY 10006
        Tel: (212) 509-9400
        E -mail :PRossi@cozen, com
                 DL,oh@cozen.com

Attor neys for Limit ation D efendant s / Cl aimants :
Princeton Excess & Surplus Lines Insurance Company;
Westport Insurance Corporation; Aspen Specialty
Insurance Company; Navigators Management
Company, Inc., New York on behalf of Lloyd's
Syndicates; 1221 Navigators,4000 Pembroke and 2015
Channel; and, National Union Fire Insurance Company
of Pittsburgh, PA.




                                                    18
